OPINION AND ORDER
Movant, Robert L. Treadway, whose KBA member number is 81391 and whose bar roster address is 370 Duke Road, Lexington, Kentucky 40502, was admitted to the practice of law in this Commonwealth on October 22, 1985. Movant was temporarily suspended pursuant to SCR 3.165 by Order of this Court dated December 18, 2003, and for non-compliance with his continuing legal education requirements by Order dated January 16, 2004. He has now moved to resign from the Kentucky Bar Association under terms of permanent disbarment.
The matter arises from two pending KBA files, Nos. 10837 and 11512. One other disciplinary matter, KBA File No. 10190, is also pending against Movant.
KBA File No. 10837
In 1997, Movant became a member of the board of directors of a local company and its related corporations. Movant was general counsel to the companies and handled all their legal work.
In 2001, Movant learned that another member of the board had begun a series of homosexual relationships with young men and teenage boys, some younger than age sixteen. After receiving the information, Movant devised a scheme in which he claimed he had been contacted by an attorney representing one minor who wanted to sue the other board member. He advised *550the board member that he had retained the services of a private investigator to assist in the case at a cost of $10,000. Movant also advised the board member to settle the unfiled civil suit for $56,500. The board member, who trusted Movant as his attorney, issued three checks totaling $66,500 payable to Movant’s escrow account. Movant fabricated the entire story regarding the lawsuit in order to receive money from the board member.
On September 11, 2003, Movant was indicted in the Clark Circuit Court for five counts of theft by deception, a class D felony, over the scheme perpetrated against the board member. On April 15, 2004, Movant pleaded guilty to the five counts. On June 8, 2004, he was sentenced to five years in prison, with fifteen days to serve and the remainder probated for five years. Movant was also ordered to pay restitution to the board member in the amount of $70,000. Movant served the fifteen days in jail and satisfied the restitution requirement with a single lump-sum payment. To date, Movant has satisfied the conditions of his probation.
Movant’s behavior in this regard gave rise to a charge containing two counts of professional misconduct. Movant admits that his conduct violated SCR 3.130-8.3(b), which provides that it is professional misconduct for a lawyer to “[cjommit a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects,” and SCR 3.130-8.3(c), which provides that it is professional misconduct for a lawyer to “engage in conduct involving dishonesty, fraud, deceit or misrepresentation .... ”
KBA File No. 11512
Despite having been suspended from practice in December 2003, Movant continued to practice law. Specifically, in February 2004, Movant attended a meeting of current and former employees of Rand McNally, which operates a plant in Versailles, Kentucky. Movant was introduced to the group by his then employer, Charles W. Arnold, who stated that Movant was not practicing law due to “health reasons and other reasons that we need not go into today.” Neither Movant nor Mr. Arnold disclosed to the Rand McNally employees about the suspension from the practice of law. At the meeting, Movant made a presentation about issues related to the employees’ pension plans and answered legal questions about their pensions.
Movant’s behavior in this regard gave rise to a charge containing one count of professional misconduct. Movant admits that his conduct violated SCR 3.130-5.5(a), which provides that it is professional misconduct for a lawyer to “[pjractice law in a jurisdiction where doing so violates the regulation of the profession in that jurisdiction .... ”
KBA File No. 10190
This matter is pending against Movant but has not yet been presented to the Inquiry Commission. The complaint in this file was filed by William L. Huffman on January 16, 2003. Though this complaint has not been formally joined with the other pending disciplinary cases, Mov-ant has asked that his motion also dispose of this pending complaint without making an admission about the conduct alleged in the complaint. Though the facts of that matter are not yet before the Court, given the nature of Movant’s pending motion, his request as to KBA File No. 10190 is granted.
Movant made his motion to resign under terms of permanent disbarment pursuant to SCR 3.480(3), which permits a bar member to resign when the member has engaged in unethical or unprofessional conduct. The Kentucky Bar Association has *551stated that it has no objection to the motion.
Accordingly, IT IS HEREBY ORDERED:
1. Movant, Robert L. Treadway, is permanently disbarred from the practice of law in the Commonwealth of Kentucky and shall not be permitted to apply for reinstatement of his license to practice law. The period of disbarment shall commence on the date of entry of this Opinion and Order.
2. Pursuant to SCR 3.390, Movant shall, within ten days from the entry of this Opinion and Order, notify in writing all courts in the Commonwealth of Kentucky in which he may have matters pending and all clients of his inability to provide further legal services, and furnish the Director of the Kentucky Bar Association with a copy of all such letters.
3. Movant is further ordered to pay the costs associated with this proceeding in the amount of $67.16, for which execution may issue upon finality of this Opinion and Order.
All sitting. All Concur.
ENTERED: November 21, 2007.
/s/ Joseph E. Lambert CHIEF JUSTICE